+DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 12, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 9-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei et al, "Discussion on SS block time index indication", 3GPP DRAFT; R1-1708166, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCiOLES ; F-06921 SOPHiA-ANTSPOLIS CEDEX ; FRANCE, vol. RAN WG1, no. Hangzhou, China; 20170515 - 20170519 6 May 2017 (2017-05-06), XP051262298 (hereinafter R1-1708166), in view of Seo et al, U.S. Patent Application Publication No. 20090077446 A1 (hereinafter Seo).

Claim 1, R1-1708166 discloses a method for use in a wireless transmitter of adaptive cyclic redundancy check (CRC) length selection (e.g., Figure 3: CRC check bits generation), the method comprising: 
obtaining a system parameter related to a number of beam sweeps, L.sub.test, used by the wireless transmitter for transmitting a wireless signal (e.g., page 2, Section 2.2: Based on the latest agreement on the maximum number of SS blocks within SS burst set, at most 2-bit for 4 SS blocks (at up to 3GHz), 3-bit for 8 SS blocks (at 3~6GHz) and 6-bit for 64 SS blocks (at 6~52.6GHz) are required to explicitly indicate the SS block time index by NR-PBCH (i.e., if multiple beams are transmitted, apply beam sweeping to multiple SS blocks and repeat transmitting a whole SS burst set periodically)); 
selecting a CRC length based on the obtained system parameter (e.g., page 3, Section 2.2: Based on Polar coding, these explicit TI bits can be represented as an additional scrambling code C(T) over the BCH bits in PBCH, as shown in Figure 3; CRC check bits may be generated based on TI bits (See Alt 1, page 2) or Alt 2 (page 4) describing generation of CRC bits with respect to TI bits and BCH bits)).
R1-1708166 discloses generating CRC bits from time-dependent or time-independent information bits (e.g., pages 2-4, Section 2.2.: CRC bits with respect to time-interval bits and BCH (i.e., time independent) bits; an explicit timing index (T) is encoded together with data payload (D) by a CRC and polar codes C(D,T)).
R1-1708166 discloses concatenating the generated CRC bits with the time-dependent or time-independent information bits (e.g., page 3, Figure 3, Section 2.2: Based on Polar coding, these explicit TI bits can be represented as an additional ; encoding the concatenated bits (e.g., page 3, Figure 3, Section 2.2: CRC bits are concatenated to both time-dependent (Tl) and time-independent (BCH TB) information bits); and transmitting the encoded bits to a wireless receiver (e.g., page 2, section 2.2: transmit to UE).
R1-1708166 does not expressly disclose selecting a CRC polynomial of the selected length and thus does not expressly disclose the remaining limitations that depend on the polynomial generation.
However, Seo discloses selecting a CRC polynomial of the selected length and generating CRC bits from time-dependent or time-independent information bits using the selected CRC polynomial (e.g., ¶ [0065] [0080] [0084], a CRC block may be generated by using a particular CRC polynomial).  
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of selecting a CRC length after a number of beam sweeps, as disclosed by R1-1708166, with the disclosure of selecting a CRC polynomial of a selected length and generating CRC bits using the selected CRC polynomial, as disclosed by Seo. The motivation to combine would have been to provide efficient frame/slot/symbol timing (Seo: e.g., page 2, Section 2.2.).

Regarding Claim 2, R1-1708166 in view of Seo discloses all the limitations of the method of claim 1.
R1-1708166 in view of Seo discloses wherein the obtained system parameter comprises at least one of: a carrier frequency; a number of transmit antenna elements; a number of receive antenna elements; a transmitter antenna azimuth configuration; a transmitter antenna elevation configuration; an antenna polarization type; a beam scanning algorithm; and a cell type (R1-1708166: e.g., page 2, Section 2.2, Figures 2, 3:  Number of bits to indicate the SS block time index by NR-PBCH is based on a maximum number of SS blocks within SS burst set (i.e., Examiner interprets that multiple SS blocks may be transmitted in different directions using beam sweeping in a SS burst), and (as seen on page 1, Section 2.1), SS block time index may be indicated based on CRC masks of PBCH used for blindly decoding the number of antenna ports in LTE (i.e., Examiner interprets that a beam sweep number may be associated with the number of antenna elements)). 

Regarding Claim 3, R1-1708166 in view of Seo discloses all the limitations of the method of claim 1.
R1-1708166 in view of Seo discloses wherein time-independent information comprises system information and the time-dependent information comprises a time index (R1-1708166: e.g., pages 2-3, Section 2.2, Figures 2, 3:  Concatenate the TI bits (time dependent) and ASN coded BCH bits (time independent) followed by CRC, as shown in Figure 2.  The concatenated bits imply massive processing as like as the traditional PBCH.  Based on Polar coding, these explicit TI bits can be represented as an additional scrambling code C(T) over the BCH bits in PBCH, as shown in Figure 3).

Regarding Claim 4, R1-1708166 in view of Seo discloses all the limitations of the method of claim 1.
wherein the encoding comprises polar encoding (R1-1708166: e.g., page 3, Section 2.2, Figure 3:  Based on Polar coding, the TI bits can be represented as an additional scrambling code C(T) over the BCH bits in PBCH, as shown in Figure 3).

Regarding Claim 5, R1-1708166 in view of Seo discloses all the limitations of the method of claim 1.
R1-1708166 in view of Seo discloses wherein a number of CRC bits used for a single beam sweep is represented by L.sub.crc0, and the selected CRC length is L.sub.crc0+log.sub.2(L.sub.test) (R1-1708166: e.g., page 2, Section 2.2, Figure 3:  Based on the latest agreement on the maximum number of SS blocks within SS burst set, at most 2-bit for 4 SS blocks (at up to 3GHz), 3-bit for 8 SS blocks (at 3~6GHz) and 6-bit for 64 SS blocks (at 6~52.6GHz) are required to explicitly indicate the SS block time index by NR-PBCH (i.e., 2, 3 and 6 are the result of a log2(M) operation, wherein M is 4, 8 and 64, respectively (the number of CRC checks increase linearly with the maximum number of SS blocks (M) and requires a CRC that is longer by log2 (M), which is 2, 3 or 6 more CRC parity bits depending on the frequency range (page 2, section 2.1)). 

Regarding Claim 9, R1-1708166 in view of Seo discloses all the limitations of the method of claim 1.
R1-1708166 in view of Seo discloses wherein the wireless transmitter comprises a network node (R1-1708166:  discussion about transmissions over a 

Regarding Claim 10, the claim is directed to a wireless transmitter capable of performing functions that are operationally similar to the method of claim 1. With respect to the transmitter comprising processing circuitry operable to perform the functions, R1-1708166 (e.g., Sections 1, 2.1) and Seo (e.g., ¶ [0063] [0081] [0120]) disclose 3GPP RAN (e.g., LTE) communication, with devices that implicitly contain processing circuitry (Seo: e.g., ¶ [0017]). The reasoning used in the examination of claim 1 shall be applied to claim 10.  

Claim 11, R1-1708166 in view of Seo discloses all the limitations of the wireless transmitter of claim 10.
The functional limitations of Claim 11 are similar to claim 2. Therefore, the reasoning used in the examination of claim 2 shall be applied to claim 11.   

Regarding Claim 12, R1-1708166 in view of Seo discloses all the limitations of the wireless transmitter of claim 10.
The functional limitations of Claim 12 are similar to claim 3. Therefore, the reasoning used in the examination of claim 3 shall be applied to claim 12.   

Regarding Claim 13, R1-1708166 in view of Seo discloses all the limitations of the wireless transmitter of claim 10.
The functional limitations of Claim 13 are similar to claim 4. Therefore, the reasoning used in the examination of claim 4 shall be applied to claim 13.   

Regarding Claim 14, R1-1708166 in view of Seo discloses all the limitations of the wireless transmitter of claim 10.
The functional limitations of Claim 14 are similar to claim 5. Therefore, the reasoning used in the examination of claim 5 shall be applied to claim 14.   

Regarding Claim 18, R1-1708166 in view of Seo discloses all the limitations of the wireless transmitter of claim 10.
.   

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1708166 in view of Seo, in further view of Bleidt et al, U.S. Patent Application Publication No. 20180007398 A1 (hereinafter Bleidt).

Regarding Claim 15, R1-1708166 in view of Seo discloses all the limitations of the wireless transmitter of claim 14.
R1-1708166 in view of Seo discloses wherein L.sub.test is 4 and wherein a number of CRC bits used for a single beam sweep is represented by L.sub.crc0, and the selected CRC length is L.sub.crc0+log.sub.2(L.sub.test) (R1-1708166: e.g., page 2, Section 2.2, Figure 3:  2-bit for 4 SS blocks (at up to 3GHz) to indicate the SS block time index by NR-PBCH (i.e., 2 is the result of a log2(M) operation, wherein M is 4 SS block time index by NR-PBCH, based on a maximum number of SS blocks within SS burst set (i.e., Examiner interprets that multiple SS blocks may be transmitted in different directions using beam sweeping in a SS burst, that SS blocks relate to beam sweeps); the number of CRC checks increase linearly with the maximum number of SS blocks (M) and requires a CRC that is longer by log2 (M), i.e., the CRC length would be number of CRC bits plus the logarithmic expression that relates to number of beam sweeps)). 
2) = 18).
R1-1708166 in view of Seo does not expressly disclose that number of CRC bits may be 16.
Bleidt discloses wherein L.sub.crc0 is 16 (e.g., ¶ [0059], CRC (cyclic redundancy check) values, e.g. using 16 bit, or other suitable codes or mechanisms to check for bit errors may be used).
According to the recited equation in claim 14, if L.sub.crc0 is 16 and L.sub.test is 4, then the selected CRC length is 18.
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of selecting a CRC length after a number of beam sweeps and a CRC length according to the number of CRC bits, as disclosed by R1-1708166 in view of Seo, with the disclosure of CRC being 16 bits, as disclosed by Bleidt. The motivation to combine would have been to provide efficient CRC length selection.

Regarding Claim 16, R1-1708166 in view of Seo discloses all the limitations of the wireless transmitter of claim 14.
R1-1708166 in view of Seo discloses wherein L.sub.test is 8 and wherein a number of CRC bits used for a single beam sweep is represented by L.sub.crc0, and the selected CRC length is L.sub.crc0+log.sub.2(L.sub.test) (R1-1708166: e.g., page 2, Section 2.2, Figure 3:  3-bit for 8 SS blocks (at 3-6 GHz) to indicate the SS block time 
According to the claim limitations wherein L.sub.crc0 is 16, L.sub.test is 8, and the selected CRC length is 19, in order for CRC length to be 19, the number of CRC bits would have to equal 16 (i.e., 16 + log2(23) = 19).
R1-1708166 in view of Seo does not expressly disclose that number of CRC bits may be 16.
Bleidt discloses wherein L.sub.crc0 is 16 (e.g., ¶ [0059], CRC (cyclic redundancy check) values, e.g. using 16 bit, or other suitable codes or mechanisms to check for bit errors may be used).
According to the recited equation in claim 14, if L.sub.crc0 is 16 and L.sub.test is 8, then the selected CRC length is 19.
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of selecting a CRC length after a number of beam sweeps and a CRC length according to the number of CRC bits, as disclosed by R1-1708166 in view of Seo, with the disclosure of CRC being 16 bits, as disclosed by 

Regarding Claim 17, R1-1708166 in view of Seo discloses all the limitations of the wireless transmitter of claim 14.
R1-1708166 in view of Seo discloses wherein L.sub.test is 64 and wherein a number of CRC bits used for a single beam sweep is represented by L.sub.crc0, and the selected CRC length is L.sub.crc0+log.sub.2(L.sub.test) (R1-1708166: e.g., page 2, Section 2.2, Figure 3:  6-bit for 8 SS blocks (at 6-52.6 GHz) to indicate the SS block time index by NR-PBCH (i.e., 6 is the result of a log2(M) operation, wherein M is 64 SS block time index by NR-PBCH, based on a maximum number of SS blocks within SS burst set (i.e., Examiner interprets that multiple SS blocks may be transmitted in different directions using beam sweeping in a SS burst, that SS blocks relate to beam sweeps); the number of CRC checks increase linearly with the maximum number of SS blocks (M) and requires a CRC that is longer by log2 (M), i.e., the CRC length would be number of CRC bits plus the logarithmic expression that relates to number of beam sweeps)). 
According to the claim limitations wherein L.sub.crc0 is 16, L.sub.test is 64, and the selected CRC length is 22, in order for CRC length to be 22, the number of CRC bits would have to equal 16 (i.e., 16 + log2(26) = 22).
R1-1708166 in view of Seo does not expressly disclose that number of CRC bits may be 16.
wherein L.sub.crc0 is 16 (e.g., ¶ [0059], CRC (cyclic redundancy check) values, e.g. using 16 bit, or other suitable codes or mechanisms to check for bit errors may be used).
According to the recited equation in claim 14, if L.sub.crc0 is 16 and L.sub.test is 64, then the selected CRC length is 22.
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of selecting a CRC length after a number of beam sweeps and a CRC length according to the number of CRC bits, as disclosed by R1-1708166 in view of Seo, with the disclosure of CRC being 16 bits, as disclosed by Bleidt. The motivation to combine would have been to provide efficient CRC length selection.

Allowable Subject Matter
Claims 19 and 27-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 19, directed to a method for use in a wireless receiver of adaptive cyclic redundancy check (CRC) length selection, and Claim 28, directed to a wireless receiver capable of performing operations that are functionally similar to the method of claim 19, the prior art of record discloses receiving encoded bits from a wireless transmitter and determining a number of hypothesis testings, L.sub.test, for hypothesis-testing-based decoding of the received encoded bits, as well as determining a number of hypothesis testings, L.sub.test, for hypothesis-testing-based decoding of 
The prior art of record discloses selecting a length of CRC and a CRC polynomial of the selected length, as may be seen in the examination of claim 1 above, in view of Seo (e.g., ¶ [0065] [0080] [0084]).  
The prior art of record discloses determining the best hypothesis with respect to a path metric, as may be seen in Lee et al, U.S. Patent Application Publication No. 20090177951 A1 (e.g., ¶ [0122]) and Park et al, U.S. Patent Application Publication No. 20090175387 A1 (e.g., ¶ [0102]), and determining the best hypothesis that passes the CRC based on a path metric from the decoding, as may be seen in Ramprashad et al, U.S. Patent Application Publication No. 20020178418 A1 (e.g., ¶ [0049])).
The prior art of record fails to disclose individually or in combination or render obvious the limitations selecting a length of CRC based on the number of hypothesis testings; selecting a CRC polynomial of the selected length; performing hypothesis-testing-based decoding using the selected CRC polynomial and the selected length; and determining the best hypothesis that passes the CRC based on a path metric from the decoding. 
Claim 27, dependent from claim 19, and Claims 29-36, dependent from claim 28, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571) 272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471